PURCHASE AND SALE AGREEMENT between THE CLOROX COMPANY and VIKING ACQUISITION INC. Dated as of September 21, 2010 ARTICLE I DEFINITIONS AND INTERPRETATION 2 Section 1.1 Defined Terms 2 Section 1.2 Interpretation 2 ARTICLE II PURCHASE AND SALE OF THE EQUITY INTERESTS AND TRANSFERRED ASSETS Section 2.1 Purchase and Sale; Purchase Price 3 Section 2.2 Equity Interests, Transferred Assets, Retained Assets, Retained Liabilities and Transferred Liabilities 3 Section 2.3 Closing 7 Section 2.4 Closing Deliveries by Clorox Parent 7 Section 2.5 Closing Deliveries by Purchaser 8 Section 2.6 Purchase Price Allocation 8 Section 2.7 Purchase Price 8 Section 2.8 Withholding 10 ARTICLE III REPRESENTATIONS AND WARRANTIES OF CLOROX PARENT 10 Section 3.1 Organization, Good Standing and Qualification 11 Section 3.2 Authorization; Enforceability 11 Section 3.3 Non-Contravention 11 Section 3.4 Governmental Authorizations 12 Section 3.5 Capitalization and Voting Rights 12 Section 3.6 Subsidiaries 12 Section 3.7 Litigation 13 Section 3.8 Compliance with Laws 13 Section 3.9 Financial Statements 13 Section 3.10 No Undisclosed Liabilities 13 Section 3.11 Absence of Changes 13 Section 3.12 Listed Agreements 14 Section 3.13 Real Property 15 Section 3.14 Environmental Law 16 Section 3.15 Asset 16 Section 3.16 Intellectual Property 17 Section 3.17 Employee Benefit Plans 19 Section 3.18 Labor Agreements and Proceedings 20 Section 3.19 Tax Returns, Payments and Elections 21 Section 3.20 Inventory 24 Section 3.21 Reserved 24 Section 3.22 Insurance 24 Section 3.23 Suppliers and Customers 24 Section 3.24 Product Warranties 24 Section 3.25 Foreign Corrupt Practices Act 25 Section 3.26 No Brokers 25 Section 3.27 Disclaimer 25 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER Section 4.1 Organization 26 Section 4.2 Authorization; Enforceability 26 Section 4.3 Non-Contravention 27 Section 4.4 Government Authorizations 27 Section 4.5 Litigation 27 Section 4.6 Investment Intent 27 Section 4.7 Disclosure of Information 28 Section 4.8 Projections 28 Section 4.9 Financing 28 Section 4.10 No Brokers 29 Section 4.11 Limited Guaranty 29 ARTICLE V ADDITIONAL AGREEMENTS 30 Section 5.1 Access and Investigation 30 Section 5.2 Conduct of the Business Prior to Closing 30 Section 5.3 Efforts to Consummate; Consents; Approvals 32 Section 5.4 Notification 34 Section 5.5 No Negotiation 34 Section 5.6 Names; Intellectual Property Transfer 35 Section 5.7 Tax Matters 36 Section 5.8 Refunds and Credits 38 Section 5.9 Transfer Taxes 39 Section 5.10 Employee Matters 39 Section 5.11 Reserved 42 Section 5.12 Post-Closing Assistance 42 Section 5.13 Confidentiality 45 Section 5.14 Non-Compete; Non-Solicitation 46 Section 5.15 Consent to Use Marks 47 Section 5.16 Litigation Support 47 Section 5.17 Negotiation of Ancillary Agreements 47 Section 5.18 Financing 48 Section 5.19 Financing Cooperation 51 ARTICLE VI CONDITIONS TO CLOSING 54 Section 6.1 Conditions to Obligations of Each Party 54 Section 6.2 Additional Conditions to Obligations of Purchaser 54 Section 6.3 Additional Conditions to Obligations of Clorox Parent 55 ARTICLE VII
